Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and  14-15 of copending 16808340.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the above double patenting rejection is addressed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuznetcov et al (hereinafter Kuznetcov) US Publication No 20200210925 in view of AKSELROD  et al (hereinafter AKSELROD ) WO 2019227075.

As per claim 1, Kuznetcov teaches:
A system, comprising: a processor of an organization node; a memory on which are stored machine readable instructions that when executed by the processor, (Paragraph [0080]) cause the processor to: 
acquire a user profile from a blockchain; 
(Fig. 2-3 and abstract and paragraphs [0068] and [0074]-[0077] and [0107])
determine a role of the user based on the user profile; 
(Paragraphs [0068] and [0077] and [0079])
detect user actions; 
(Paragraphs [0027], [0041]-[0042] and [0053], [0068] and [0074], wherein fulfillment of orders is the behavior)
and execute a smart contract to analyze user behavior based on the detected user actions and the role to produce role-based user behavior parameters. 
(Paragraphs [0068] and [0077], [0079]-[0080], [0084] and [0149] and [0159])
Kuznetcov does not explicitly teach detect user actions directed to graph expansions, however in analogous art of content management, AKSELROD  teaches:
detect user actions directed to graph expansions; 
 (Paragraphs [0327], [0466], [0468], [0623] and [0625] and [0867] and [1027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kuznetcov and AKSELROD  by incorporating the teaching of AKSELROD  into the method of Kuznetcov. One having ordinary skill in the art would have found it motivated to use the content management of AKSELROD  into the system of Kuznetcov for the purpose of managing entity goal.

As per claim 2, Kuznetcov and AKSELROD  teach:
 	The system of claim 1, wherein the instructions further cause the processor to capture a user preference for a graph expansion based on the user profile. 
  (Paragraphs [0327], [0466], [0468], [0623] and [0625] and [0867] and [1027])( AKSELROD )

As per claim 3, Kuznetcov and AKSELROD  teach:
 	The system of claim 2, wherein the instructions further cause the processor to adjust the user preference for the graph expansion based on the role-based user behavior parameters.  
  (Paragraphs [0327], [0466], [0468], [0623] and [0625] and [0867] and [1027], wherein user predefined goal incorporate user preference)( AKSELROD )

As per claim 4, Kuznetcov and AKSELROD  teach:
 	The system of claim 1, wherein the instructions further cause the processor to detect user actions directed to expansions of an item traceability tree-structure graph comprising a plurality of edge nodes.  
  (Paragraphs [0592], [0614], [0867] and [1027])( AKSELROD )

As per claim 5, Kuznetcov and AKSELROD  teach:
 	The system of claim 4, wherein the instructions further cause the processor to adjust expandability settings of the plurality of the edge nodes based on the role-based user behavior parameters.  
  (Paragraphs [0336], [0347], [0361], [0479], [0591]-[0592], [0614], [0867] and [1027])( AKSELROD )


As per claim 7, Kuznetcov and AKSELROD  teach:
  	The system of claim 1, wherein the user profile defines user preferences for expandability settings for the graph expansions.
(Paragraph [0629])( AKSELROD )


Claims 8-12 and 14 are method claims respectively corresponding to system claims 1-5 and 7 and they are rejected under the same rational as claims 1-5 and 7.

Claims 15-19 are method claims respectively corresponding to system claims 1-5 and they are rejected under the same rational as claims 1-5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/12/2022